Exhibit Amended and Restated 2002 Employee Stock Option Plan of Overhill Farms, Inc. Section 1. Purpose. This Amended and Restated 2002 Employee Stock Option Plan of Overhill Farms, Inc. is intended as an incentive to attract and retain qualified and competent employees, consultants, advisors and directors for the Company and its Subsidiaries, upon whose efforts and judgment the success of the Company is largely dependent, through the encouragement of stock ownership in the Company by such persons. Section 2. Definitions.
